Citation Nr: 0710024	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-26 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected disability.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1975.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

At the veteran's hearing before the Board of Veterans' 
Appeals (Board) in July 2006, the veteran indicated that he 
had received relevant VA treatment at VA facilities other 
than the Loma Linda VA Medical Center, specifically noting 
his receipt of medical treatment at the Dallas VA Medical 
Center, the Oklahoma City VA Medical Center, and the Palo 
Alto Menlo Park VA Medical Center (transcript (T.) at p. 29).  
The claims file does not reflect that records were ever 
requested from any VA facility other than Loma Linda, and 
while the veteran was requested to provide the names of all 
additional VA facilities at which he received treatment for 
his claimed disabilities and did not provide such a list, the 
Board finds that VA is still required to make an effort to 
obtain these and any other additionally identified VA 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 C.F.R. § 3.159(c)(2) (2006).

With respect to the veteran's claim for service connection 
for residuals of low back injury, the Board first notes that 
there is evidence of treatment for back complaints during 
service in February 1974, and there is also medical evidence 
reflecting that the veteran currently suffers from lumbar 
disc disease.  Also, the veteran has noted injury to his back 
as a result of an in-service motor vehicle accident, lifting 
patients as a medical corpsman, and an in-service accident 
where he injured his back in the process of helping mechanics 
with the repair of his jeep.  Thus, the Board finds that the 
veteran should be afforded an examination and opinion as to 
whether it is at least as likely as not that any current low 
back disorder is related to his active service.

Although there is no medical evidence reflecting a current 
knee disability, since there are missing VA medical records 
that could reflect the existence of such disability, there is 
evidence of treatment to one of the veteran's knees in 
service in August 1973 and September 1974, and the veteran 
has claimed that he sustained injury to his knees in the same 
in-service motor vehicle accident in which he sustained 
injury to his back, the Board finds that the veteran should 
also be afforded an examination and opinion as to whether it 
is at least as likely as not that any current bilateral knee 
disability is related to active service.  The examiner should 
additionally opine as to whether it is at least as likely as 
not that any current bilateral knee disability is related to 
any currently diagnosed low back disorder.

With respect to the claim for service connection for 
hepatitis C, while there are no relevant in-service findings, 
the Board notes that there is a current diagnosis of this 
disability, and there is evidence that the veteran was 
subjected to certain risk factors for hepatitis C during 
service, including air gun inoculation while on active duty, 
the receipt of a tattoo on the right upper arm (although this 
was not noted at the veteran's exit examination), exposure to 
wounded during his training as a medical corpsman at Company 
C, 1st Battalion, TUSAMEDIC, Fort Sam Houston, Texas from May 
to July 1973, and in attending to accident victims as part of 
an emergency helicopter team associated with the 429th 
Medical Company, Fort Bragg, North Carolina from July to 
October 1973.  Thus, following the receipt of additional 
evidence regarding the activities of these respective units 
during the above-noted time frames, the Board finds that the 
veteran should be furnished with an examination and opinion 
as to whether it is at least as likely as not that the 
veteran's hepatitis C is related to any of the above-noted 
risk factors the veteran was subject to during active 
service.  In this regard, the Board further notes that after 
VA physician, Dr. McCracken, noted risk factors of exposure 
to bloody fluids and blood as a paramedic, air gun 
inoculation, and intravenous drug use in January 2004, he 
opined that he could not rule out the possibility of the 
transmission of hepatitis C from one or more of the above-
mentioned risk factors.

Although the medical treatment records of record do not 
currently reflect a diagnosis of PTSD in compliance with 
38 C.F.R. § 4.125 (2006), they do reflect diagnoses of other 
psychiatric disorders such as depression.  In addition, while 
there are no in-service complaints or diagnoses of 
psychiatric disability, as noted above, the veteran has 
described exposure to wounded that could be verified based on 
details provided in various testimony and statements.  More 
specifically, the veteran has testified that his exposure to 
Vietnam casualties occurred during his training at Fort Sam 
Houston, and his exposure to wounded as part of a helicopter 
team out of Fort Bragg.  Therefore, the Board finds that the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
should be contacted and requested to research the history of 
Company C, 1st Battalion, TUSAMEDIC, Fort Sam Houston, Texas 
from May to July 1973, and the 429th Medical Company, Fort 
Bragg, North Carolina from July to October 1973, for the 
purpose of determining the activities of these respective 
units with respect to the treatment of wounded over the 
periods in question.  If either unit history verifies 
exposure to casualties as alleged, the Board finds that the 
veteran should be afforded an appropriate examination to 
determine whether the veteran has PTSD or other psychiatric 
disability that is related to his exposure to such stressors 
during service.

Accordingly, the case is REMANDED for the following action:

1.  An effort should again be made to 
contact the veteran for the purpose of 
obtaining a list of all VA facilities 
at which he received treatment for his 
claimed disabilities.  In the event 
that he does not respond to this 
request, necessary steps should still 
be undertaken to obtain the veteran's 
VA treatment records from the Dallas VA 
Medical Center, the Oklahoma City VA 
Medical Center, and the Palo Alto Menlo 
Park VA Medical Center.

2.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 (previously 
known as U.S. Center for Unit Records 
Research (CURR)), and request that 
JSRRC research the history of Company 
C, 1st Battalion, TUSAMEDIC, Fort Sam 
Houston, Texas from May to July 1973, 
and the 429th Medical Company, Fort 
Bragg, North Carolina from July to 
October 1973, for the purpose of 
determining the activities of these 
respective units with respect to the 
treatment of wounded over the periods 
in question.

3.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any current 
low back and bilateral knee disorder.  
The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  
The examiner should state whether it is 
at least as likely as not that any 
current low back and/or bilateral knee 
disability is related to active 
service.  The examiner should 
additionally opine as to whether it is 
at least as likely as not that any 
current bilateral knee disability is 
related to any currently diagnosed low 
back disorder.

4.  The veteran should also be afforded 
an appropriate examination to determine 
the nature and etiology of his 
hepatitis C.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not that the veteran's 
hepatitis C is related to any of the 
risk factors the veteran was subject to 
during active service.

5.  The veteran should undergo a 
psychiatric examination in order to 
ascertain whether he does, in fact, 
have PTSD.  If PTSD is diagnosed, the 
examiner must specify the stressor or 
stressors relied upon to support the 
diagnosis.  The claims folder must be 
made available to the examiner for 
review.  

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues on appeal should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




